DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 17 March 2022 is acknowledged.  Claim 5 was cancelled.  Claims 1, 6, 8-12, 15, 18, 19, 21, and 25 were amended.  Claims 1-4, 6, 8-12, 15, 18, 19, 21-25, and 28 were pending.  Claim 12 was withdrawn from consideration.

Information Disclosure Statement
Information disclosure statement filed 28 February 2022 has been fully considered.

Specification
The amendments to the title were received on 17 March 2022.  These amendments to the title are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with William Collard on 23 March 2022.
The application has been amended as follows:
In the claims:

Cancel claim 12

Claim 15 (Amended by Examiner) The display substrate according to claim 6, wherein the first line segment extends in the first direction and the second line segment extends in a second direction;
the plurality of pixel groups are arranged in an array to form a plurality of rows and a plurality of columns, and pixel groups of even rows and pixel groups of odd rows are arranged in a staggered way;
a length of a center connection line between the second sub-pixel and third sub-pixel which are adjacent to each other in two adjacent ones of the plurality of pixel groups in the first direction is less than the length of the first line segment;
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel and fourth sub-pixel which are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment,


Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 21 December 2021.  The objection to the title has been withdrawn.
Applicant’s amendments to claims 1 and 21 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 10 and 21 made in the non-final rejection filed 21 December 2021.  The 35 U.S.C. 112(b) rejections of claims 10 and 21 have been withdrawn.
Applicant’s amendments to independent claims 1 and 25 incorporating the allowable subject matter of dependent claim 8 are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-6, 9, 11, 15, 18, 19, 25, and 28 made in the non-final rejection filed 21 December 2021.  See reasons for allowance below.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-6, 9, 11, 15, 18, 19, 25, and 28 have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 15, 18, 19, 21-25, and 28 are allowed for the reasons set forth with respect to claim 8 in the non-final rejection filed 21 December 2021.  All claims now incorporate the limitation, “further comprising: a second spacer, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826